Prospectus Supplement dated December 31, 2007 Putnam Classic Equity Fund Prospectus dated 3/30/07 The table of Total Annual Fund Operating Expenses in the Fund summary  Costs associated with your investment section is revised as follows: Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) The table below shows the funds annual operating expenses for the fiscal year ended November 30, 2006 (except as otherwise indicated). Management Distribution Other Acquired Fund Total Annual Fund Fee (12b-1) Fees Expenses Operating Operating Expenses Expenses **** Class A 0.61% 0.25% 0.32% 0.07% 1.25% Class B 0.61% 1.00% 0.32% 0.07% 2.00% Class C 0.61% 1.00% 0.32% 0.07% 2.00% Class M 0.61% 0.75% 0.32% 0.07% 1.75% Class R 0.61% 0.50% 0.32% 0.07% 1.50% Class Y 0.61% 0.00% 0.32% 0.07% 1.00% **** Estimate of expenses attributable to the funds investments during the funds fiscal year ended November 30, 2006, and will vary based on the funds investments from time to time, in certain other investment companies that the fund bears indirectly, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports. The table in Fund summary  How do these fees and expenses look in dollar terms? setting forth the Example: Sales charge plus annual operating expenses on a $10,000 investment over time is revised as follows: EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time 1 year 3 years 5 years 10 years Class A $646 $901 $1,175 $1,957 Class B $703 $927 $1,278 $2,134* Class B (no redemption) $203 $627 $1,078 $2,134* Class C $303 $627 $1,078 $2,327 Class C (no redemption) $203 $627 $1,078 $2,327 Class M $497 $858 $1,243 $2,320 Class R $153 $474 $818 $1,791 Class Y $102 $318 $552 $1,225 *Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Conversion occurs eight years after purchase. 249368 12/07
